WOODLEY, Judge.
The conviction is for possession of beer for the purpose of sale in a dry area; the punishment, a fine of $100.
A search of appellant’s home, in an admittedly dry area, resulted in the finding of thirty-four 12 ounce cans of beer in a closet and 4 cans in the ice box.
Appellant and his wife testified they had the beer for their own use and not for sale, but the jury resolved the issue as to the purpose of its possession against appellant.
Under the prima facie evidence statute, Art. 667, Sec. 25(b), Vernon’s Ann, P.C., which was given in the charge, the evidence is sufficient to sustain the jury’s verdict.
Appellant excepted to the charge because the court failed to instruct the jury that the information filed against him was no evidence of his guilt, and prepared a charge upon the subject which was refused.
*574Though the trial court might well have given the requested charge, we are unable to agree that his failure to do so was prejudicial to the rights of appellant. See Adams v. State, 113 Tex. Cr. R. 501, 21 SW(2) 1057.
Appellant, in his brief, urges that error is shown in the admission of certain testimony of C. E. Hahn regarding the number of the telephone and car license of appellant. We find no bill of exception addressed to the testimony of this witness which is in narrative form in the statement of facts.
Other exceptions to the court’s charge have been examined and no reversible error is found.
The judgment is affirmed.
Opinion approved by the court.